Citation Nr: 1518316	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-49 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, from January 1991 to May 1991, from December 1992 to February 1993, from March 2003 to July 2003, and from May 2006 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Veterans Law Judge at a videoconference hearing held in January 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection

In a July 2014 rating decision, the RO denied service connection for rhinitis.  In December 2014, the Veteran expressed disagreement with that rating decision.  A statement of the case (SOC) has not been issued and the matter must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41(1999). 

Higher Rating

The Veteran seeks a compensable rating for bilateral hearing loss.  He last underwent a VA examination in September 2010.  Since that examination, the Veteran has provided testimony and evidence which suggest his hearing loss disability may have worsened in severity.   

Indeed, VA otolaryngology notes show that audiometric testing was performed in February 2013 and November 2014.  The audiograms contain graphical representations of the Veteran's hearing impairment as well as speech recognition scores that were determined using the CIDW-22, not the Maryland CNC.  

For VA rating purposes, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.485(a).  Nonetheless, the corresponding otolaryngology notes indicate that the February 2013 audiogram showed a significant change in AD (right ear) thresholds compared to the 2010 audiogram.  The notes also indicate that the November 2014 audiogram showed a slight decreased in thresholds compared to the 2013 audiogram.  

In light of this evidence, and considering that the last VA examination was almost five years ago, a new examination must be scheduled to assess the current severity of the hearing loss disability.  

On remand, the Veteran should be given an opportunity to identify any other healthcare provider who has treated him for hearing loss.  All outstanding records that are identified are to be obtained, including VA treatment records since February 2015.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran that addresses entitlement to service connection for rhinitis.  Inform him of the requirements to perfect his appeal with respect to this issue.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.

2.  Ask the Veteran to identify any healthcare providers who have treated him for bilateral hearing loss.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also obtain all relevant VA treatment records since February 2015.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The entire file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary testing, including pure tone thresholds (in decibels) and Maryland CNC tests, should be performed and the results reported.  

Based upon the examination findings, claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale. 

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




